Case 3:15-md-02670-JLS-MDD Document 1742 Filed 12/17/18 PageID.122370 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: PACKAGED SEAFOOD                         Case No.: 15-MD-2670 JLS (MDD)
12   PRODUCTS ANTITRUST LITIGATION
                                                     ORDER RE: AGENDA FOR
13                                                   EVIDENTIARY HEARING ON
                                                     MOTIONS FOR CLASS
14
                                                     CERTIFICATION
15
16
17         The parties submitted competing agendas and related protocols for the Court’s
18   January 14-16, 2019 hearing on Class Plaintiffs’ Motion for Class Certification, pursuant
19   to the Court’s November 30, 2018 Order Granting Defendants’ Motion for Live Testimony
20   (ECF No. 1719) scheduling order. After reviewing the parties’ proposals, the Court adopts
21   the following agenda and protocols:
22   I.    AGENDA
23         A.    January 14, 2019: Direct Purchaser Plaintiffs’ Motion
24               1.     Opening Statement from DPPs
25               2.     Opening Statement from Defendants
26               3.     Testimony of Dr. Russell Mangum
27                      a.     DPPs’ direct examination
28                      b.     Defendants’ cross examination

                                                 1
                                                                           15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1742 Filed 12/17/18 PageID.122371 Page 2 of 4


 1                  c.    DPPs’ redirect examination
 2            4.    Testimony of Dr. John Johnson
 3                  a.    Defendants’ direct examination
 4                  b.    DPPs’ cross examination
 5                  c.    Defendants’ redirect examination
 6            5.    Closing Statement from DPPs
 7            6.    Closing Statement from Defendants
 8            7.    Closing Reply Statement from DPPs
 9       B.   January 15, 2019: Commercial Food Preparer Plaintiffs’ Motion
10            1.    Opening Statement from CFPs
11            2.    Opening Statement from Defendants
12            3.    Testimony of Dr. Michael Williams
13                  a.    CFPs’ direct examination
14                  b.    Defendants’ cross examination
15                  c.    CFPs’ redirect examination
16            4.    Testimony of Dr. Laila Haider
17                  a.    Defendants’ direct examination
18                  b.    CFPs’ cross examination
19                  c.    Defendants’ redirect examination
20            5.    Closing Statement from CFPs
21            6.    Closing Statement from Defendants
22            7.    Closing Reply Statement from CFPs
23       C.   January 16, 2019: End Payer Plaintiffs’ Motion
24            1.    Opening Statement from EPPs
25            2.    Opening Statement from Defendants
26            3.    Testimony of Dr. David Sunding
27                  a.    EPPs’ direct examination
28                  b.    Defendants’ cross examination

                                            2
                                                                   15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1742 Filed 12/17/18 PageID.122372 Page 3 of 4


 1                      c.     EPPs’ redirect examination
 2                4.    Testimony of Dr. Laila Haider
 3                      a.     Defendants’ direct examination
 4                      b.     EPPs’ cross examination
 5                      c.     Defendants’ redirect examination
 6                5.    Closing Statement from EPPs
 7                6.    Closing Statement from Defendants
 8                7.    Closing Reply Statement from EPPs
 9          Any Party may waive and choose not to make any argument (opening or closing) in
10   the above-proposed agenda. Any party who elects to waive any argument shall notify the
11   Court and all other parties of this decision two (2) weeks before the hearing, on December
12   31, 2018.
13   II.    Allocation of Time
14          The time allocated for the hearing will be split evenly between each Plaintiff group
15   and Defendants. Each party may allocate its own time between opening and closing
16   arguments and witness testimony at its discretion. The Court will be in session from
17   9:00 a.m. – 12:00 p.m. and 1:30 p.m. – 4:30 p.m. each day. If the parties complete their
18   testimony early, the Court will adjourn for the day.
19   III.   Hearing Protocol
20          A.    Each expert who will testify during the hearing may be present for any
21   argument and the testimony of all other experts.
22          B.    The parties will not present wholly new expert opinions during the hearing
23   and will only address the arguments presented in the Parties’ briefing and expert reports
24   to-date. Defendants may, however, respond to the new arguments and analysis raised in
25   Class Plaintiffs’ reply briefs and reply expert reports, including through the use of
26   demonstratives.
27          C.    The parties will exchange any demonstrative exhibits that they propose to use
28   at the hearing at least two weeks prior to the hearing, on December 31, 2018, so that the

                                                  3
                                                                             15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1742 Filed 12/17/18 PageID.122373 Page 4 of 4


 1   parties may meet and confer to resolve any disputes about demonstratives. The parties will
 2   provide the Court with the three copies of any demonstratives they use during the hearing.
 3         D.     An objection from one Plaintiff or one Defendant preserves the objection for
 4   all other Class Plaintiffs or Defendants, respectively.
 5         IT IS SO ORDERED.
 6   Dated: December 17, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                            15-MD-2670 JLS (MDD)
